Citation Nr: 0822015	
Decision Date: 07/03/08    Archive Date: 07/14/08

DOCKET NO.  06-31 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a back disorder, 
including lumbosacral strain.


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran served on active duty from August 1965 to October 
1968.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a May 2005 
rating decision of the Regional Office (RO) Philadelphia, 
Pennsylvania.

The Board notes that the veteran was scheduled for a 
videoconference hearing in April 2008. The record reflects 
that he was properly notified for the hearing but failed to 
appear without explanation. He has not requested that the 
hearing be rescheduled. Therefore, his request for such a 
hearing is considered withdrawn.

Finally the Board notes that the veteran has raised the 
issues of increased ratings for post traumatic stress 
disorder, hearing loss, and tinnitus, as well as individual 
unemployability benefits. Such issues were adjudicated by the 
RO in September 2007, but have not been developed or 
certified for appellate review, and thus the Board does not 
have jurisdiction over them.


FINDING OF FACT

A low back disorder, to include lumbosacral strain, was not 
shown during service or for many years thereafter, and any 
currently diagnosed lumbosacral strain has not been related 
by competent evidence to service.


CONCLUSION OF LAW

A low back disorder, to include lumbosacral strain, was not 
incurred in or aggravated by active service, nor may 
arthritis of the spine be presumed to have been incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5103, 5103A, 5107(b) (West 2002 and Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309(a) 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met. There is no issue as to providing 
an appropriate application form or completeness of the 
application. VA notified the appellant in February and April 
2005, and August and December 2006 correspondence of the 
information and evidence needed to substantiate and complete 
a claim, to include notice of what part of that evidence is 
to be provided by the claimant and notice of what part VA 
will attempt to obtain. VA has fulfilled its duty to assist 
the claimant in obtaining identified and available evidence 
needed to substantiate a claim. VA informed the claimant of 
the need to submit all pertinent evidence in his possession. 
While the appellant may not have received full notice prior 
to the initial decision, after pertinent notice was provided 
the claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claim, and the claim 
was readjudicated.  The evidence of record rebuts any 
suggestion that VA's efforts to provide notice prejudiced the 
appellant.  The claimant was provided the opportunity to 
present pertinent evidence and testimony, although he failed 
to report for his videoconference hearing.  In sum, there is 
no evidence of any VA error in notifying or assisting the 
appellant that reasonably affects the fairness of this 
adjudication.

Criteria

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. In 
addition, service connection may also be warranted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).  Such 
evidence must be medical unless it relates to a condition as 
to which, under the Court case law, lay observation is 
competent. Savage v. Gober, 10 Vet. App. 488, 498 (1997). In 
addition, if a condition noted during service is not shown to 
be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection. 38 C.F.R. § 3.303(b).

Certain chronic disabilities, such as arthritis, are presumed 
to have been incurred in service if manifest to a compensable 
degree within one year of discharge from active duty. 38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

To establish service connection for a claimed disorder, there 
must be (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of the in- 
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in- 
service disease or injury and the current disability. Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

It is the Board's fundamental responsibility to evaluate the 
probative value of all medical and lay evidence. See Owens v. 
Brown, 7 Vet. App. 429 (1995). Once the evidence is 
assembled, the Board is responsible for determining whether 
the preponderance of the evidence is against the claim. If 
so, the claim is denied; if the evidence is in support of the 
claim or is in equal balance, the claim is allowed. 38 
U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990). It is the policy of VA to administer the law under a 
broad interpretation, consistent with the facts in each case 
with all reasonable doubt to be resolved in favor of the 
claimant; however, the reasonable doubt rule is not a means 
for reconciling actual conflict or a contradiction in the 
evidence. 38 C.F.R. § 3.102.

Analysis

The claimant claims entitlement to service connection for a 
lumbosacral strain. The veteran reports developing a low back 
disorder as a result of service. Specifically, he indicated 
he was a paratrooper in Vietnam and had to carry a hundred 
pounds of equipment as well as a 25 pound radio, and extra 
ammunition.  He had to jump from aircraft and helicopters 
causing him to injure his back.  

The service medical records are entirely silent as to any 
complaint, injury, or treatment of a low back condition.  
Likewise, the October 1968 separation examination found the 
veteran's back to be clinically normal. 

There are no post service treatment records or other records 
on file pertaining to a back disability.  

At an April 2005 VA examination he reported that he has had 
no health insurance and therefore has not sought medical 
attention in the past several years.  The diagnosis was 
lumbosacral strain with right lower extremity radiculopathy.  
The veteran reported that his back pain had been 
progressively worse during the past several years.  He linked 
the onset to jumping from airplanes.  X-rays revealed 
degenerative joint disease of the lumbar spine, L3 to L5.  
The examiner did not link the current back disorder to 
service.

Here it is significant to note that the veteran was not 
treated in service for a low back disorder.  At his October 
1968 separation examination no disabilities were noted.  
Finally, there is no competent medical opinion evidence 
linking a low back disorder to service.

The appellant's statements regarding his symptoms is 
competent, however, as a layperson, he does not have the 
requisite training and expertise to render an opinion on a 
medical matter, such as the etiology of a current disability. 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

There is no medical evidence that the veteran was seen, 
treated, or diagnosed with a low back disorder until seen by 
the VA examiner in April 2005, almost thirty-seven years 
after service.  Overall, the preponderance of the evidence is 
against finding that a current back disorder, including 
lumbosacral strain, results from any in-service disease or 
injury, or that it may be so presumed.  38 U.S.C.A. §§ 1101, 
1110, 1113; 38 C.F.R. §§ 3.303, 3.304.  Therefore, his claim 
for entitlement to service connection for lumbosacral strain 
must be denied. 


ORDER

Entitlement to service connection for a low back disorder, to 
include lumbosacral strain is denied.


____________________________________________
N. R. Robin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


